Exhibit 10.32
ABERCROMBIE & FITCH CO.
CHANGE IN COMPENSATION STRUCTURE FOR EXECUTIVE COMMITTEE MEMBERS,
EFFECTIVE AUGUST 1, 2009
With the recent reassignment of responsibility for some members of the Board of
Directors (the “Board”) of Abercrombie & Fitch Co. (the “Registrant”) and the
critical need to more closely monitor executive succession plans and best
practices in director compensation, the Executive Committee of the Board will
take on additional responsibilities going forward. In light of the additional
responsibilities, the Board adopted a new compensation structure for the
Executive Committee. At the Board meeting held on August 13, 2009, the Board
approved the following compensation structure for the Executive Committee,
effective August 1, 2009.

              Committee   Role   Annual Retainer
Executive
  Chair   $ 25,000  
Executive
  Member   $ 12,500  

 

